Citation Nr: 1631362	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  14-04 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for residual laceration scar to the left hip.


REPRESENTATION

Veteran represented by:  California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1994 to July 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In June 2015, the Board remanded the case to the RO for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board previously remanded this case to the RO in June 2015 in order to undertake all reasonable measures to schedule the Veteran for a VA examination.  As noted then, the Veteran was incarcerated, and his incarceration does not negate VA's statutory obligation to assist in the development of his claim.  38 U.S.C.A. § 5103A (West 2014).  Further, the Veteran is to be accorded the same assistance as his fellow, non-incarcerated veterans.  See Bolton v. Brown, 8 Vet. App. 185 (1995).  

In terms of scheduling examinations of incarcerated veterans, the VA Adjudication Procedure Manual provides that the AOJ or the local Veterans Health Administration (VHA) Medical Examination Coordinator is to confer with prison authorities to determine whether the Veteran should be escorted to a VA medical facility for examination by VHA personnel.  If that is not possible, the Veteran may be examined at the prison by:  (1) VHA personnel; (2) prison medical providers at VA expense; or (3) fee-basis providers contracted by VHA.  See M21-1, Part III.iv.3.A.9.d. 

It appears that the AOJ attempted to arrange for the Veteran to undergo a VA examination in accordance with these provisions.  The record shows that multiple requests to the correctional facility (specifically, to a physician contact at the Soledad Training Facility) to coordinate a medical examination for the Veteran were sent by facsimile, in February 2012, March 2012, July 2012, August 2012, and twice in April 2013, without any responses.  (These faxes were documented in a December 2013 letter from a local VHA Compensation and Pension (C&P) supervisor in Palo Alto to the RO, although the Board did not mention them in its prior remand).  In February 2016, Dr. Bright, the Chief Physician and Surgeon at the correctional training facility, responded to a request to coordinate a medical examination for the Veteran, stating in an electronic mail message that the correctional facility was unable to provide VA disability examinations, but that if the VA would pay for transportation, it would send the Veteran to the VA; otherwise, he stated that the VA could send providers to the correctional facility to conduct the examination.  In a subsequent email in February 2016, the local VHA C&P supervisor at Palo Alto indicated [to the RO] that it was unable to have an examination completed for the Veteran because the correctional facility was unable to complete an examination "due to court mandated cases" and would not send inmates to a VA facility due to cost, and that Palo Alto did not have providers who could travel to the prison.   

However, from these emails, it does not appear that all avenues for coordinating with Dr. Bright for examination of the Veteran were exhausted.  While there is no provision for VA to reimburse the cost of transporting an incarcerated veteran from a correctional facility to a VA facility for the purpose of conducting an examination (indeed it would be costly in this case, given that the correctional facility is roughly 100 miles from Palo Alto), there did not appear to be any stated impediment for a Fee-for-Service or Contract examiner to travel to the correctional facility to perform the disability examination.  

Notwithstanding the foregoing, it is not entirely clear whether the Veteran is still incarcerated.  A Board letter sent to him at his correctional facility address in June 2016 was returned as undeliverable in July 2016.  It is possible that the Veteran has been released or paroled, in which case he could be scheduled for a VA examination per the usual procedures.  However, it is noted that when the Board previously sent the Veteran correspondence (namely, a copy of the Board Remand in June 2015) to the same address at the correctional facility, it was returned as undeliverable (with a handwritten notation on the envelop indicating "paroled"), yet a subsequent telephone call in January 2016 to the prison confirmed that the Veteran was in fact still incarcerated at the facility.  Therefore, the AOJ should contact the correctional facility to gather such information as whether the Veteran is still incarcerated (and if so, what is his expected release date) and whether the Veteran has a forwarding address in the event he has already been released.  

The case is being returned to the RO so that further efforts are undertaken to conduct the disability examination, given that development of the case to the fullest extent possible is required to fulfill VA's duty to assist. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the correctional facility to request the following information:  (a) is the Veteran still incarcerated at the facility?; (b) if the Veteran is still incarcerated, what is his expected release date?; (c) if the Veteran has been released, what is his forwarding mailing address?

2.  Based on the information obtained in #1, if the Veteran is still incarcerated and his expected release date is not in the near future, the AOJ should undertake all reasonable measures in arranging to have him scheduled for an examination at the correctional facility to determine the current severity of his residual laceration scar to the left hip.  Specifically, the feasibility of having a Fee-for-Service or Contract examiner travel to the correctional facility to perform the examination should be addressed.  If such option is not feasible, the AOJ must fully explain why the examination could not be arranged.  

3.  If it is possible for the Veteran to be examined, either at the correctional facility or at a VA facility in the event that he has been released from the correctional facility (or his release date is in the near future), the AOJ should arrange for the Veteran to undergo an examination to determine the current severity of his residual laceration scar to the left hip.  The examiner is requested to review the claims folder.  All clinical findings must be reported in detail and correlated to a specific diagnosis.

The examiner is asked to describe all symptomatology related to the service-connected left hip residual scar, including the following:  

a).  The examiner should report the number of scars to the Veteran's left hip, related to his service-connected left hip injury.   

b).  The examiner should measure the area or areas of the scar(s). 

c).  The examiner should determine, with regard to each scar, whether it is associated with underlying soft tissue damage (i.e., deep), nonlinear, painful, and/or unstable (i.e., frequent loss of covering of skin over the scar).  

d).  The examiner should describe any other disabling effects of the scar(s) not already considered.    

The reasons and bases for each opinion are to be fully explained with a complete discussion of the lay and medical evidence of record and sound medical principles, including the use of any medical literature which may reasonably illuminate the medical analysis in the study of this case. 

4.  After the foregoing has been completed, the AOJ should readjudicate the claim for an initial compensable rating for residual laceration scar to the left hip.  If any benefits sought on appeal remain denied, furnish the Veteran an appropriate supplemental SOC, afford him an opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).


